Citation Nr: 0831824	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-37 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957 and October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision.


FINDINGS OF FACT

1.  The veteran was not treated for a lung disability in 
service, and the medical evidence fails to link a lung 
disability, to include bronchiectasis and chronic obstructive 
pulmonary disease, to the veteran's time in service.

2.  The evidence of record fails to reflect any treatment for 
or diagnosis of a heart condition in service, or for many 
years thereafter, or otherwise link the disability to 
service.  

3.  The evidence of record does not reflect hearing loss 
complaints or findings in service, and the veteran did not 
seek treatment for hearing loss for many years after service.

4.  The medical evidence fails to link the veteran's current 
hearing loss to service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lung disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

2.  Criteria for service connection for congestive heart 
failure have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

Lung Disability

The veteran contends that he was treated for lung problems in 
service, including undergoing allergy testing, and that his 
in-service lung problems are the cause of his current lung 
condition (bronchiectasis, and chronic obstructive pulmonary 
disease (COPD)).  In support of his contentions, the veteran 
references his treatment at Camp Hartford for three to eight 
weeks prior to his discharge in March 1957.

While the veteran's service medical records, including the 
physical examination reports associated with both periods of 
the veteran's active service, reflect symptoms of and 
treatment for allergic rhinitis and related allergy testing, 
they are void of any treatment for or a diagnosis of a lung 
condition.  Specifically, the veteran's separation physical 
examination reports reflect that his lungs and chest were 
found to be normal, and in corresponding self-reports of 
medical history, the veteran denied having asthma, shortness 
of breath, or a chronic cough.

The veteran alleges that his bronchiectasis began in 1968, 
several years after his discharge from service.  The 
veteran's private treatment records allude to the veteran's 
reports that he was diagnosed with bronchiectasis in the 
1970s and reflect that he is currently diagnosed with COPD.  
A successful claim for service connection requires a showing 
of a current disability, and a demonstrated nexus between 
that disability and service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  While the veteran believes that his current 
lung condition is related to his time in service, he is not 
medically qualified to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As such, the veteran's opinion is insufficient to 
provide the requisite nexus between his lung condition and 
his time in service.  Furthermore, no medical professional 
has opined that the veteran's current lung condition is 
attributable to service.  Accordingly, the appeal for service 
connection for bronchiectasis is denied.

Congestive Heart Failure 

The veteran contends that his congestive heart failure is 
secondary to the lung condition that he incurred in service.  
Specifically, he asserts that his lack of oxygen due to his 
lung condition caused his heart to overwork, resulting in his 
congestive heart failure.  

As noted above, service connection for a lung condition has 
not been established, and therefore, service connection as 
secondary to a lung disorder is not warranted.  Additionally, 
the veteran's service medical records are void of any 
treatment for or diagnosis of a heart condition.  
Furthermore, the veteran's heart was found to be normal in 
separation physical examination reports for both periods of 
active duty, and the veteran denied any pain or pressure in 
his chest or palpitation or pounding heart in his 
corresponding self-reports of medical history.  

The veteran alleges that his heart condition began in 1970, 
several years after his discharge from service.  While the 
veteran's medical records reflect that the veteran has 
congestive heart failure, there is no medical evidence 
linking the veteran's heart condition to service, and the 
veteran is not competent to establish such a connection.  
Accordingly, there is no basis for establishing service 
connection for the veteran's congestive heart failure.

Bilateral Hearing Loss

When evaluating hearing loss claims, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss was caused by 
exposure to weapons fire as a member of the Artillery in 
service.  He recounts having temporary hearing loss for up to 
two days after participating in firing exercises.

The veteran's DD-214 reflects that he served in the Artillery 
during peacetime.  His service medical records are void of 
any hearing complaints or a diagnosis of hearing loss, and 
the veteran's whispered voice tests were 15 out of 15 at both 
entrance and separation during both of his periods of active 
duty.

The veteran's claims file is void of any reference to hearing 
loss for many years until the veteran filed the instant claim 
in March 2006.  Thereafter, the veteran underwent a VA 
audiometric examination in July 2006.  

The corresponding VA audiometric testing revealed the 
following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
75
85
95
LEFT
35
45
85
85
80

Additionally, speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and 64 percent in the 
left ear.  

The above pure tone thresholds do reflect a bilateral hearing 
loss per the criteria outlined in 38 C.F.R. § 3.385 because 
in each ear multiple thresholds at 500, 1000, 2000, 3000, or 
4000 hertz are 40 decibels or greater.  Accordingly, the 
veteran does have bilateral hearing loss for VA purposes.  

After establishing a hearing loss for VA purposes, the next 
inquiry is whether that hearing loss is attributable to 
service.  However, the VA examiner stated that it would be 
speculative to conclude the veteran's hearing loss was 
attributable to service based on the veteran's in-service 
hearing tests.  The Board notes that the VA examiner reviewed 
the veteran's claims file when rendering this opinion and 
that this opinion is consistent with the lengthy passage of 
time between the veteran's discharge from service in 1962 and 
the first evidence of record of his bilateral hearing loss in 
2006.  

Private treatment records were submitted which confirm the 
veteran's hearing loss.  However, no opinion was provided 
suggesting the veteran's hearing loss was caused by military 
noise exposure.

As noted above, the veteran is not medically qualified to 
render an opinion as to medical causation.  See Espiritu, 2 
Vet. App at 494-95.  Accordingly, the veteran's opinion is 
insufficient to provide the requisite nexus between his 
hearing loss and his time in service, and the veteran has not 
offered a medical professional's opinion linking his hearing 
loss to service.  Therefore, there is no basis upon which to 
establish service connection for this disability.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in May 2006.  With respect to the duty to 
assist, the veteran's service medical records and private 
treatment records have been obtained, and the veteran has not 
identified any record not obtained.  The veteran was examined 
for VA purposes with respect to his hearing loss claim, but 
since there is no medical record of lung or cardiac 
disability in service or for years thereafter, and no 
competent evidence linking the claimed disabilities to 
service, a VA examination and opinion regarding these 
disabilities is unnecessary.  The veteran was also scheduled 
to testify at a hearing before the Board, but he failed to 
appear.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

ORDER

Service connection for bronchiectasis is denied.

Service connection for congestive heart failure, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


